

Amendment No. 1 to
 
Second Amended & Restated Supply Agreement
 
This Amendment No. 1 to Second Amended & Restated Supply Agreement (this
“Amendment”) is effective as of October 22, 2008 (the “Effective Date”) by and
between Hoku Materials, Inc., a Delaware corporation (“HOKU”), and Solarfun
Power Hong Kong Limited, a company registered in Hong Kong (“SOLARFUN”). HOKU
and SOLARFUN are each a “Party” and together the “Parties” to this Amendment.
 
Recitals
 
Whereas, HOKU and SOLARFUN are Parties to that certain Second Amended & Restated
Supply Agreement dated as of May 13, 2008 (collectively, the “Supply
Agreement”);
 
Whereas, the Parties desire to make certain amendments to the Supply Agreement
as hereinafter set forth; and
 
Whereas, each Party derives a benefit from the amendments set forth herein.
 
Now therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
Parties, the Parties agree to amend the Supply Agreement as set forth below.
 
Agreement
 
1. Definitions. All capitalized terms not otherwise defined are defined in the
Supply Agreement.
 
2. Time & Location for Performance. All dates and times set forth in this
Amendment shall be the day and time in New York, USA.
 
3. Cancellation of Letter of Credit. Concurrent with the execution and delivery
of this Amendment, HOKU agrees to effect the cancellation of the Standby Letter
of Credit that was issued in its favor by Citibank, N.A. (“Citibank”) by
delivering to Citibank the fully executed notice of cancellation attached hereto
as Exhibit A (the “Cancellation Notice”) via facsimile and courier to facsimile
number (813) 604-7181, and the physical address stated on the Cancellation
Notice. Within one business day after the Effective Date, HOKU shall forward to
SOLARFUN via email PDF to alex.vanderpol@solarfun.com.cn, a copy of the
facsimile confirmation and the courier tracking number for the Cancellation
Notice.
 
4. Payment of Second Deposit. As soon as practicable after the Effective Date,
but in no event more than five business days after the Effective Date, Solarfun
shall pay to HOKU Twenty-one Million U.S. Dollars (USD$21,000,000).
 
5. Reduction of Third Deposit. Subject to HOKU’s receipt in full of Twenty-one
Million U.S. Dollars ($21,000,000) pursuant to Section 4 above, the Parties
agree that the Third Deposit will be reduced to Eighteen Million U.S. Dollars
($18,000,000).
 
6. HOKU’s Termination Rights. In addition to HOKU’s rights and remedies under
the Supply Agreement, and at law and in equity, in the event that SOLARFUN fails
to pay the Third Deposit on the Third Deposit Date, HOKU may immediately
terminate the Supply Agreement and retain all amounts of the Total Deposit that
have been paid to HOKU as of the date of such termination, with a grace period
of four (4) business days given in order to accommodate any delays due to
administrative or technical problems in processing the payment.
 

 
1

--------------------------------------------------------------------------------

 
 
7. HOKU’s Suspension Rights. In addition to HOKU’s rights and remedies under the
Supply Agreement, and at law and in equity, in the event that SOLARFUN fails to
pay the Fourth Deposit on the Fourth Deposit Date, HOKU may immediately suspend
all shipments due under the Shipment Schedule until such time as the Fourth
Deposit is paid in full; provided, however, that if the Fourth Deposit is not
paid within 30 calendar days after the Fourth Deposit Date, then in addition to
HOKU’s rights and remedies under the Supply Agreement and at law and in equity,
HOKU may immediately terminate the Supply Agreement and retain all amounts of
the Total Deposit that have been paid to HOKU as of the date of such
termination.
 
8. Corporate Guaranty. As an inducement for HOKU to enter into this Amendment
with SOLARFUN, the parent company of SOLARFUN, Solarfun Power Holdings Co.,
Ltd., a Cayman Islands company (the “Guarantor”) hereby guaranties to HOKU the
prompt, punctual and full payment of all monies due HOKU from SOLARFUN that were
previously guaranteed under the Standby Letter of Credit, (for the avoidance of
doubt this means the payment pursuant to section 3 above, the Third Deposit and
the Fourth Deposit only) and agrees to the following:
 
(a) The obligations of the Guarantor shall be at the election of HOKU, shall be
primary and not necessarily secondary, and HOKU shall not be required to exhaust
its remedies as against SOLARFUN prior to enforcing its rights under this
guaranty against the Guarantor.
 
(b) The guaranty hereunder shall be unconditional and absolute and the Guarantor
waives all rights of subrogation and set-off until all sums under this guaranty
are fully paid. The Guarantor further waives all suretyship defenses or defenses
in the nature thereof, generally.
 
(c) The Guarantor warrants and represents it has full authority to enter into
this guaranty.
 
(d) This guaranty shall be binding upon and inure to the benefit of the Parties,
their successors, assigns and personal representatives.
 
(e) This guaranty shall be construed and enforced under the laws of the State of
California, USA.
 
9. Survival. Except for the amendments specifically set forth above, the terms
of the Supply Agreement shall continue in full force and effect mutatis
mutandis.
 
10. Miscellaneous. Each Party agrees to do such further acts and execute such
additional documents and instruments as may be necessary to complete the
transactions contemplated in this Amendment, including, without limitation, such
further acts that may be required of Citibank to cancel the Standby Letter of
Credit. The Parties agree that they shall each be entitled to injunctive relief,
including, without limitation, specific performance, to enforce the terms of
this Amendment. Except where the terms of this Amendment conflict with the
Supply Agreement, the “General Provisions” set forth in Section 13 of the Supply
Agreement, including, without limitation, provisions concerning the choice of
law and means for dispute resolution between HOKU and SOLARFUN, shall apply to
this Amendment. In the event of any conflict between the terms of this Amendment
and the Supply Agreement, the terms of this Amendment shall control.
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to Second
Amended & Restated Supply Agreement as of the first date set forth above.


 
 

SOLARFUN:
 
HOKU:
       
SOLARFUN POWER HONG KONG LIMITED
 
HOKU MATERIALS, INC.
         
By:
/s/ Harold Hoskens
 
By:
/s/ Dustin M. Shindo
         
Name:
Harold Hoskens
 
Name:
Dustin M. Shindo
         
Title:
Chief Executive Officer
 
Title:
Chief Executive Officer
Authorized Signatory
 
Authorized Signatory
         
GUARANTOR:
               
Solarfun Power Holdings Co., Ltd.
                         
By:
/s/ Harold Hoskens
               
Name:
Harold Hoskens
               
Title:
Chief Executive Officer
     
Authorized Signatory
     



 

 
3

--------------------------------------------------------------------------------

 



[v129581_ex2x1x1.jpg]
 


 

 
4

--------------------------------------------------------------------------------

 

[v129581_ex2x2x1.jpg]


 
 
5

--------------------------------------------------------------------------------

 